[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                            No. 10-13788                       APR 13, 2011
                                                                JOHN LEY
                        Non-Argument Calendar                     CLERK
                      ________________________

                        Agency No. A099-642-925


VALENTINA NIKOLAYEVNA MINAYLOVA,
IGOR VLADIMIROVICH TOKAREV,

                                       llllllllllllllllllllllllllllllllllllllllPetitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                      llllllllllllllllllllllllllllllllllllllllRespondent.

                       _______________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       ________________________

                             (April 13, 2011)

Before CARNES, MARTIN and BLACK, Circuit Judges.

PER CURIAM:
       Valentina Nikolayevna Minaylova and her husband, Igor Vladimirovich

Tokarev,1 petition for review of the order of the Board of Immigration Appeals

(“BIA”), affirming the Immigration Judge’s (“IJ”) denial of Minaylova’s

application for asylum under 8 U.S.C. § 1158(a), withholding of removal under

8 U.S.C. § 1231(b)(3), and withholding of removal under the United Nations

Convention Against Torture (“CAT”), 8 C.F.R. § 208.16(c).2 On appeal,

Minaylova argues that the immigration court clearly erred when it concluded that

she had not established a well-founded fear of persecution in Russia on account of

her religious practices. Minaylova is an Evangelical Baptist, and she contends that

the objective evidence in the record compels the conclusion that she will be unable

to freely practice her religion if forced to return to Russia. After thorough review,

we deny Minaylova’s petition for review.

       We review the decision of the BIA as well as any portions of the IJ’s

opinion that the BIA expressly adopted. Kazemzadeh v. U.S. Att’y Gen., 577 F.3d

1341, 1350 (11th Cir. 2009). We review de novo the BIA’s conclusions of law but

review factual findings under the substantial evidence test. Id.



       1
           Tokarev was a derivative beneficiary on Minaylova’s application.
       2
         Minaylova does not challenge the BIA’s denial of CAT relief, and therefore we do not
review that finding in this proceeding. See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228
n.2 (11th Cir. 2005) (claims not challenged on appeal are deemed abandoned).

                                                 2
      “Our review for substantial evidence is highly deferential.” Id. at 1351. We

view the evidence in the light most favorable to the agency’s decision and draw all

reasonable inferences in favor of that decision, and we will reverse findings of fact

made by the BIA or the IJ only when the record compels such reversal. Id. Thus,

“[t]he mere fact that the record may support a contrary conclusion is not enough to

justify a reversal of the administrative findings.” Id. (quotation marks mitted).

Furthermore, although the agency is required to consider all of the applicant’s

evidence, we do not require it to specifically address each piece of evidence that

the applicant presented. See Tan v. U.S. Att’y Gen., 446 F.3d 1369, 1374 (11th

Cir. 2006); see generally 8 C.F.R. § 208.12(a).

      Minaylova conceded that she was not persecuted before coming to the

United States, and she therefore must show that she has a well-founded fear of

future persecution to gain asylum. She can satisfy this burden by showing (1) a

reasonable possibility of personal persecution that cannot be avoided by relocating

within the subject country, or (2) a pattern or practice in the subject country of

persecuting members of a statutorily defined group of which the applicant is a

member. 8 C.F.R. §§ 208.13(b)(2), (b)(3)(i); see Yang v. U.S. Att’y Gen., 418

F.3d 1198, 1202 (11th Cir. 2005). This fear must be “both subjectively genuine

and objectively reasonable.” Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1257 (11th


                                          3
Cir. 2006). The petitioner can satisfy the subjective component through credible

testimony that she genuinely fears persecution on the basis of the grounds alleged

and the objective component by showing that she has a “good reason to fear future

persecution.” Al Najjar v. Ashcroft, 257 F.3d 1262, 1289-90 (11th Cir. 2001).

      Upon review, we conclude that substantial evidence supports the BIA’s

order of removal. First, we cannot agree with Minaylova that the agency failed to

consider all of the evidence before it. Her argument depends on drawing an

inference from the BIA’s failure to discuss all of the evidence presented, but we

have held that neither the BIA nor the IJ has such an obligation. See Tan, 446

F.3d at 1374. Additionally, both the BIA and the IJ drew much of their

information from reports issued by the State Department, which they are entitled

to do. See Djonda v. U.S. Att’y Gen., 514 F.3d 1168, 1175 (11th Cir. 2008).

Finally, while Minaylova argues that the agency was “cherry-picking” portions of

the State Department reports, the substantial evidence test precludes us from re-

weighing the importance attributed to a particular piece of information. See id.;

see also Zheng v. U.S. Att’y Gen., 451 F.3d 1287, 1291–92 (11th Cir. 2006).

      Second, the record does not compel a contrary result in this case. “The

statutes governing asylum and withholding of removal protect not only against

persecution by government forces, but also against persecution by


                                         4
non-governmental groups that the government cannot control. . . .” Ruiz, 440 F.3d

at 1257. Thus, Minaylova would be entitled to asylum and withholding of

removal if either the government is actually engaged in persecution, or if it was

unable to prevent persecution by non-governmental groups. Yet the evidence she

has submitted demonstrates neither.

      To begin, the record shows that the Russian government does not persecute

Evangelical Baptists. To be sure, there are indications in the record that the

Russian government has perpetrated some harassment against religious minorities.

However, we have held that harassment does not equate to persecution. See

Sepulveda, 401 F.3d at 1231 (explaining that persecution is an “extreme

concept”). More importantly, Minaylova’s expert witness testified that the

Russian government was not attacking religious minorities. As a result, no

evidence shows that the government’s actions support an objective fear of future

prosecution.

      Nor does the evidence compel the conclusion that the government cannot

control persecution by non-government groups. For example, the 2008 Human

Rights Report states that “[c]onditions improved for some minority religious

groups while remaining largely the same for most, and government policy

continued to contribute to the generally free practice of religion for most of the


                                          5
population.” Moreover, the Report specifically states that “harassment of

evangelicals and Pentecostals . . . decreased during the year,” which supports the

BIA’s conclusion that the Russian government is willing and able to protect an

Evangelical Baptist such as Minaylova. The State Department’s 2008

International Religious Freedom Report about Russia in turn echoes these

findings.

      The testimony of Minaylova’s expert witness also supports the BIA’s

conclusion. The expert testified that the Russian government has prosecuted

incidents of hate crimes and spoken out against those who commit them.

Moreover, although he opined that conditions are deteriorating for Evangelical

Baptists, the expert did not provide data to contradict the State Department’s

contrary findings that conditions are improving. As a result, the BIA did not err in

relying on the State Department reports to the extent there was any conflict

between the two sources of evidence. See Djonda, 514 F.3d at 1175 (explaining

that Court will not second guess agency’s reasonable weighing of competing

evidence). Thus, substantial evidence supports the BIA’s findings.

      For these reasons, we conclude that Minaylova’s evidence does not compel

the conclusion that she is entitled to asylum and withholding of removal, and

accordingly we deny her petition for review.

      PETITION DENIED.

                                         6